DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims received on 11/9/21, the examiner notes that the restriction requirement is withdrawn.
The examiner finds pages 8-9 of applicant’s arguments (filed on 11/9/21) persuasive, and therefore the 112b rejection of the fluidic device of claim 20 is withdrawn.
The examiner finds page 10 of applicant’s arguments persuasive, and therefore the 112b rejection of claim 21 is withdrawn.
As to the claim amendments and applicant’s remarks, the examiner finds applicants remarks towards the claim amendments persuasive and therefore the remaining 112b rejections as well as the prior art rejection are withdrawn.
Allowable Subject Matter
Claims 20, 21, 23, 24, 99-103 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a method for non-volatile storage comprising: receiving a signal indicating that a removable storage device has been coupled with a module interface of a storage instrument, the removable storage device comprising a flow cell, wherein the module interface is adapted to fix the removable storage device in a static position; in response to receiving the signal indicating that the removable storage device has been coupled with the module interface, enabling the flow cell for synthesis and sequencing of polynucleotides; operating a sequencing device comprising one or more illuminators and one or more optical sensors to perform sequencing-by-synthesis on a polynucleotide within a well of a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798